Title: To James Madison from William Rice, 7 October 1812 (Abstract)
From: Rice, William
To: Madison, James


7 October 1812, Brunswick, “Richardsons P. O.” Informs JM that a volunteer company in Brunswick County [Virginia] is gathering and that a battalion will no doubt be formed from the brigade to which he is attached. Holds the rank of major in the Ninety-sixth Virginia Regiment. Offers his services as major of a battalion and claims to be ready to march at a moment’s notice “whereever my countrys Interest may require my services.”
